Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.906CERT Certification Pursuant to Rule 30a-2(b) under the 1940 Act (17 CFR 270.30a-2(b)) Each of the undersigned hereby certifies that: 1. The Form N-CSR of Old Westbury Funds, Inc. (the Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Old Westbury Funds, Inc Date: 6/25/09 /s/ Marc D. Stern Marc D. Stern, President (Principal Executive Officer) Date: 6/25/09 /s/ Peter C. Artemiou Peter C. Artemiou, Treasurer (Principal Financial Officer)
